United States Court of Federal Claims

No. ill-1687
Filed: Decernber 4, 2018

 

 

)
WILLIAM LEE GRANT II, )
)
Plaintiff, )
) Prc) Se; Lack of Subject Matter
v. ) Jurisdiction; fn Forma Pauperz's
) Application
THE UNITED STATES, ):-,
)
Defendant. )
)
OPINION AND ORDER

SMITH, Senior Judge

On October 22, 2018, plaintiff William Lee Grant II, proceeding pro se, filed his
Cornplaint With this Court and concurrently filed an application to proceed in forma li:;uciuperisl
Plaintiff alleges, inter alia, harm from various State and federal employees, and violations of the
Thirteenth Amendment. For the following reasons, the Court dismisses plaintiffs Complaint,
and denies plaintiffs informer pauperis application

I. Background

In his Complaint, plaintiff asserts that he Was “created in the bowels of the Pentagon in
1990 to be ‘the judge’ as to whether the Vietnarn war constituted War crimes.” Plaintist
Complaint hereinafter “Compl.”) at i. Mr. Grant states that Department of Defense officials
“dropped off” plaintiff With “Dr. William Grant and Arrnentha Johnson to be beaten and endure
psychological Warfare.” Id. Plaintiff also alleges that he Was forced to stab Dr. Grant, and had
plaintiff not stabbed Dr. Grant, “the Pentagon Would have sent someone to kill Dr. Grant, and
frame” plaintiff for the murder. Ia'. Plaintiff asserts, inter alia, conspiracy and Wrongdoing by
various federal and Illinois state officials Id. at 2, 4, 6, 8. Plaintiff seeks $99 trillion in
compensatory damages Ia’. at 10.

II. Standard of Review

This Court’s jurisdictional grant is primarily defined by the Tucker Act, Which provides
the Court the power “to render any judgment upon any claim against the United States founded
either upon the Constitution, or any Act of Congress or any regulation of an executive
department, or upon any express or implied contract With the United States . . . in cases not

 

sounding in tort.” 28 U.S.C. § 1491 (a)(l). Although the Tucker Act expressly waives the
sovereign immunity of the United States against such claims, it “does not create any substantive
right enforceable against the United States for money damages.” United Sl‘ates v. Testan, 424
U.S. 392, 398 (1976). Rather, in order to fall within the scope of the Tucker Act, “a plaintiff
must identify a separate source of substantive law that creates the right to money damages.”
Fz`sher v. United Stal‘es, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en banc in relevant part).

Further, “courts have an independent obligation to determine whether subject-matter
jurisdiction exists, . . .” Hertz Corp. v. Friend, 559 U.S. 77, 94 (20l0). If the Court lacks
jurisdiction, it cannot proceed with the action and must dismiss the case. Arbaugh v. Y&H
Corp., 546 U.S. 500, 514 (2006). RCFC 12(h)(3) provides: “lf the court determines at any time
that it lacks subject-matter jurisdiction, the court must dismiss the action.” Pleadings from pro
Se plaintiffs are held to more lenient standards than pleadings‘;drafted by lawyers See Hughes v.
Rowe, 449 U.S. 5, 9 (1980); see also Erickson v. Pardus, 551 U.S. 89, 94 (2007). This leniency,
however, does not extend to saving a complaint that lies outside of this Court’s jurisdiction
“Despite this permissive standard, a pro Se plaintiff must still satisfy the court’s jurisdictional
requirements.” Trevz`no v. United States, 113 Fed. Cl. 204, 208 (2013), ajj”'d, 557 F. App’X 995
(Fed. Cir. 2014) (citations omitted). Pro se or not, the plaintiff still has the burden of
establishing by a preponderance of the evidence that this Court has jurisdiction over its claims
See Kokkonen v. Guardz`an Life Ins. Co. ofAm., 511 U.S. 375, 377 (1994).

III. I)iscussion

Mr. Grant alleges, inter alia, harm by Departinent of Defense and Department of .lustice
officials and civil rights violations against Illinois state officials Compl. at 1, 2. These state-
based claims lie outside this Court’s jurisdiction The U.S. Court of Federal Clairns lacks
“jurisdiction over any claims alleged against states, localities, state and local government
entities or state and local government officials and employees; jurisdiction only extends to suits
against the United States itself.” Anderson v. United States, 117 Fed. Cl. 330, 331 (2014). As
such, this Court cannot adjudicate plaintiffs claims Moreover, it is well-established that this
Court does not have jurisdiction over criminal complaints Joshua v. United Si‘ates, 17 F.3d 378,
379 (1994) (stating that the Court of Federal Claims lacks jurisdiction over criminal claims);
Hujj‘ord v. United States, 87 Fed. Cl. 696, 702 (2009) (noting that the Court of Federal Claims
cannot exercise jurisdiction over criminal claims, including claims arising from federal statutes).

Finally, this is the third complaint of its ilk that has been filed with this Court. This
Court previously noted that “[i]t is clear Mr. Grant has a history of filing frivolous complaints
and this case is no exception fn the case at bar, the plaintiff again repeats the same allegations
in the hopes that this Court might believe them.” Grant v. United Srates, l:l7-cv~()l785 (Fed.
Cl. Nov. 21, 2017). The Court finds plaintiffs current claim similarly frivolous

As noted above, Mr. Grant filed an application to proceed in forma pauperis Pursuant to
28 U.S.C. § 1915, federal courts are permitted to waive filing fees under certain circumstances
See 28 U.S.C. § 1915(a)(1). 'l`he statute requires that an applicant be “unable to pay such fees.”

 

28 U.S.C. § 19l5(a)(l). To be “‘unable to pay such fees’ means that paying such fees would
constitute a serious hardship on the plaintiff.” Fiebelkom v. United Sfaies, 77 Fed. Cl. 59, 62
(2()()7); see also Moore v. United Siaies, 93 Fed. Cl. 41 l, 414-15 (2010). Although it is possible
that the fees could prove to be a hardship for Mr. Grant, the plaintiffs repeated filings of
frivolous complaints and his history of vexatious litigation leads the Court to find that the
plaintiff is not entitled to a waiver of the filing fee.

IV. Conclusion

For the reasons set forth in this opinion, plaintiffs Complaint is DISMISSED pursuant to
RCFC 12(h)(3) for lack of jurisdiction, and plaintiffs informer pauperis application is DENIE]).
The Clerl< is hereby directed to enter judgment consistent with this opinion Additionally, it is

ORDERED that the Clerk is directed to accept no:-. further filings or complaints related to the

claims in the case at bar from William Lee Grant ll without an order granting leave to file such
filings from the Chief Judge of the United States Court of Federal Claims. ln seeking leave to
file any future documents Mr. Grant must explain how his submission raises new matters
properly before this Court. See RCFC ll(b)-(c) (barring the filing of unwarranted or frivolous
claims that have no evidentiary support).

ir is so oRJ)ERED. z %M

Loren A. Smith, Senior Judge